Citation Nr: 1243100	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2007 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for a low back disorder; that rating action also denied entitlement to a TDIU.  In June 2007, the RO confirmed its denial of the claim for a TDIU.  The Veteran perfected a timely appeal of those decisions.  

In March 2011, the Board remanded the case for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in April 2012.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  In a March 1986 decision, the Board denied entitlement to service connection for a low back disorder.  That determination was based on a finding that the Veteran's low back disorder preexisted service and had not been aggravated by service.  

2.  The evidence received since March 1986 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  

3.  The Veteran does not have a service-connected disability; therefore, there is no legal basis for a grant of a total disability rating based on individual unemployability due to service-connected disability.  



CONCLUSIONS OF LAW

1.  The March 1986 Board decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  

2.  New and material evidence has not been received since the March 1986 Board decision to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  The criteria for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability have not been met, and the claim is denied as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letter dated in February 2007 and March 2007 from the RO to the Veteran, which were issued prior to the RO decisions in April 2007 and June 2007.  An additional letter was issued in April 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The February 2007 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA need not conduct an examination with respect to the issues decided herein because the information and evidence of record contains sufficient competent medical evidence to decide them.  38 C.F.R. § 3.159(c) (4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Laws and Regulations.

When the Board or the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  




III.  Factual background.

The Veteran entered active duty in February 1966.  The enlistment examination was negative for any complaints or findings of a low back disorder.  The STRs show that the Veteran received ongoing clinical attention for low back pain beginning in June 1966.  In July 1966, the Veteran reported a history of onset of sharp shooting pain in the posterior aspect of the thigh radiating up to the back 3 years prior to enlistment while unloading crates of frozen food.  The diagnosis was lumbosacral strain, chronic.  A medical evaluation board report dated in February 1967 indicates that the Veteran was found to have a diagnosed chronic lumbosacral strain, which existed prior to enlistment, but not aggravated by service; he was also found to be unfit for service.  It was recommended that the Veteran be separated from service.  

The Veteran's initial claim for service connection for a low back disorder was received in April 1985.  Submitted in support of the claim were private treatment reports from Jackson clinic dated from June 1953 to June 1984.  These records show treatment for a low back injury at work in April 1976; the Veteran was diagnosed with acute myofascial strain of the lumbar spine with sciatic irritation and a possible disc syndrome.  The Veteran was seen in January 1980 for complaints of low back pain; examination of the back was reported to be essentially normal, including an x-ray examination which was unremarkable.  In May 1980, the Veteran underwent a hemilaminectomy, L5 with excision of extruded disc L5 S1.  

By a decision in March 1986, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  That decision was based on a finding that a low back disorder clearly and unmistakably preexisted service and was not aggravated by such service.  

In a statement in support of claim (VA Form 21-4138), dated in November 2006, the Veteran sought to reopen his claim of service connection for a low back disorder.  At that time, the Veteran indicated that he suffered an injury to his lumbar spine when he jumped out of a 2 and 1/2 ton truck and landed on his tailbone.  The Veteran stated that he was told that there was nothing that could be done for him.  He was subsequently released from active duty on disability.  The Veteran indicated that he continued to suffer from back pain and he had 2 surgeries as a result of that incident.  

Submitted in support of the Veteran's claim were treatment records from several private facilities, dated from December 1994 to May 2004, which show that the Veteran received ongoing clinical attention and treatment for chronic low back pain.  In the report of a clinical visit, dated in December 1994, Dr. John Neblett noted that the Veteran had returned to the clinic after having been released last year.  He has gone to work for the State of Tennessee working on bridges and reported that last Monday he was on the job helping a co-worker lift a section of guard rail when he felt a pulling in his back.  The examiner noted that the Veteran had an acute lumbosacral strain.  During an office visit in February 2000, the Veteran reported that he had had back pain off and on since 1995; it was noted that he apparently got hurt two weeks ago lifting on the job with low back pain and right leg pain, worse with activity.  Following an examination, the Veteran was diagnosed with possible lumbosacral strain versus recurrent disk.  In a report dated in July 2002, Dr. Joseph Rowland noted that a myelogram and CAT scan of the back revealed degenerative disc disease.  In April 2003, he was diagnosed with chronic low back pain.  A private treatment report, dated in September 2003, reflects an assessment of low back pain with dysuria consider prostatitis.  

The Veteran's application for TDIU benefits (VA Form 21-8940) was received in March 2007.  The Veteran indicated that he has a general education development (GED) equivalency of a high school diploma.  He has had occupational experience as a carpenter; he reported that he became too disabled to work in May 2002.  

Received in September 2007 were VA progress notes dated from April 2007 to August 2007.  These records show that the Veteran received follow up evaluation and treatment for chronic low back pain.  

In a statement dated in October 2007, the Veteran indicated that he suffered a back injury during advanced training at Camp Jejune.  The Veteran reported, during war training and maneuvers, he jumped out of a truck and down an embankment, during which time he had filed pack on and his feet slid from under him causing him to fall and hitting his tailbone.  The Veteran related that he continued his training but requested to see a doctor when he could no longer take the pain; it was determined that they could not fix what was wrong with him and decided to discharge him.  The Veteran maintained that his spinal back condition started as a result of that incident.  

Received in April 2011 was a copy of a decision by the Social Security Administration (SSA), dated in May 2004, which found the Veteran to be disabled due to limitations imposed by degenerative disc disease of the lumbar spine and cervical spine pain.  Attached to this decision were copies of the medical records used to reach the decision, dated from September 1984 to January 2004.  

IV.  Legal analysis-Claim to reopen.

As noted above, the Board's March 1986 denial of service connection for a low back disorder was predicated on a determination that a low back disorder clearly and unmistakably existed prior to service and was not aggravated by service.  

Since the March 1986 Board decision, the evidence of record includes private treatment records dated from September 1984 through November 2004, as well as VA progress notes dated from April 2007 through October 2007, some of which were also submitted with a claim for benefits with the SSA.  All of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  That is, the evidence received since the Board's March 1986 determination does not provide competent and probative evidence that the Veteran's preexisting low back disorder increased in severity during service.  Therefore the criteria to reopen the claim have not been met.  

Significantly, while the private treatment reports as well as the VA progress notes show that the Veteran received clinical evaluation for a chronic low back disorder, none of them address incidents or aggravation of this disorder while on active duty.  Rather, during an office visit in December 1994, the Veteran reported injuring his back while working a week prior to his visit.  When seen in February 2000, the Veteran indicated that he injured his back lifting on the job.  In September 2003, the examiner reported a diagnosis of low back pain with dysuria which was considered to be due to prostatitis.  None of these treatment notes discuss low back pain while in service.  Therefore, while these treatment records are "new," they are not "material," as they are not probative to an unestablished fact necessary to support the claim.  

Finally, the new evidence includes additional statements from the Veteran.  The Veteran stated in November 2006 that he underwent 2 surgeries as a result of the inservice incident that caused him to develop the chronic back pain.  However, it has already been established that the Veteran underwent back surgery for disc disease in 1980.  Moreover, to the extent that the Veteran has asserted that his low back disorder was related to or aggravated by active duty service, the Board has already considered and rejected such assertions when it denied the claim in March 1986.  Descriptions of inservice back trauma were reported by the Veteran, including in sworn testimony at a September 1985 hearing and considered by the Board.  Current statements are not actually "new" for purposes of 38 C.F.R. § 3.156.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has a low back disorder that was aggravated in service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a low back disorder is not reopened.  38 C.F.R. § 3.156(a).  

V.  Legal Analysis-TDIU Claim.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 19.  To qualify for a TDIU, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

Even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria. If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  

In his case, however, service connection has not been established for any disability.  Therefore, at no time has the Veteran met the threshold minimum rating requirements for consideration of a TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, given the lack of a service-connected disability, he may not receive an extraschedular total rating based on individual unemployability.  See 38 C.F.R. §§ 3.321, 4.16(b).  Accordingly, the claim for TDIU must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a low back disorder is denied.  

A total rating for compensation on the basis of individual unemployability (TDIU) is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


